Citation Nr: 0107313	
Decision Date: 03/12/01    Archive Date: 03/16/01	

DOCKET NO.  97-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine.

2.  Entitlement to an increased rating for residuals of a 
fracture of a lumbar vertebra, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from September 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

A June 2000 RO decision denied an increased rating for the 
veteran's service-connected left total knee replacement.  The 
veteran filed a notice of disagreement with that action in 
August 2000 and a statement of the case was issued in 
September 2000.  The record does not indicate that the 
veteran has yet filed a substantive appeal, indicating his 
desire to perfect his appeal with respect to this issue and 
there is still time within which he could file a substantive 
appeal relating to this issue.  Therefore, consideration of 
the issue of an increased rating for left total knee 
replacement will be deferred at this time.


FINDINGS OF FACT

1.  The veteran's arthritis of the lumbar spine may not be 
disassociated from his service-connected residuals of a 
fracture of a lumbar vertebra.

2.  The veteran's service-connected residuals of a vertebral 
deformity with arthritis of the lumbar spine are manifested 
by pain productive of severe limitation of motion and 
demonstrable vertebral deformity, but neither ankylosis nor 
symptoms consistent with pronounced intervertebral disc 
syndrome are demonstrated.


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine is proximately due to the 
veteran's service-connected residuals of a fracture of a 
lumbar vertebra.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103A, 
5107); 38 C.F.R. § 3.310(a) (2000).  

2.  The criteria for a 50 percent evaluation for residuals of 
a fracture of a lumbar vertebra with arthritis of the lumbar 
spine have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 5285, 
5289, 5292, 5293, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000.  In this regard, the 
veteran has been afforded multiple VA examinations and a 
personal hearing.  Treatment records have been obtained.  He 
and his representative have been provided a statement of the 
case and multiple supplemental statements of the case 
advising them of the evidence obtained and of what was 
required to substantiate the veteran's claims.  There has 
been no indication that any relevant records exist that are 
not currently a part of the record before the Board or that 
any additional notice is required.  Therefore, the Board 
concludes that the VA has complied with the Veterans Claims 
Assistance Act of 2000.  

I.  Service Connection

As noted in the Board's February 19, 1999 remand the issue of 
entitlement to an increased rating for residuals of fracture 
of a lumbar vertebra was certified on appeal as entitlement 
to an increased rating for residuals of sacroiliac injury 
with weakness.  A review of the record reflects that, 
following the veteran's claim for back disability, he was 
afforded a VA examination in April 1946.  X-rays at that time 
indicated that there was moderate wedging of the body of the 
1st lumbar vertebra and the diagnosis included possible old 
compression fracture of the 1st lumbar vertebra.  The X-ray 
report indicated that spot films over the 1st lumbar vertebra 
should be obtained.  A May 14, 1946 VA X-ray report reflects 
that spot films over the 1st lumbar vertebra were requested.  
The report states that "spot film centered over the 2nd 
lumbar vertebra show a definite old compression fracture."  

A July 1946 rating decision granted service connection for 
"sacroiliac injury and weakness analogy for fracture 2nd 
lumbar vertebra, residuals."  This disability was rated under 
Diagnostic Code 3107 of the 1933 rating code.  

A January 1948 VA examination and X-ray report reflects that 
there was old compression fracture of the 1st lumbar 
vertebra.  A September 1948 rating decision continued to 
define the disability as sacroiliac injury and weakness, 
analogy for fracture 2nd lumbar vertebra.  The disability was 
then evaluated under Diagnostic Code 5294 of the 1945 Rating 
Schedule.  A March 1981 rating decision identifies the 
disability as sacroiliac injury and weakness and does not 
mention the residuals of fracture of the lumbar vertebra.  

The report of a May 1997 VA fee-basis orthopedic examination 
reflects that X-rays revealed an old anterior wedge 
compression fracture of L1.  

The report of a June 1999 VA orthopedic examination reflects 
that a review of the claims file revealed an inconsistency 
between the location of the lumbar fracture noted.  It was 
the examiner's opinion that the inconsistency in this 
evaluation was probably a typographical error as opposed to 
real and it was believed that if the final X-rays of the 1948 
examination were actually reviewed it would be found that 
there was an L1 fracture as opposed to a L2 fracture.  It was 
believed that the veteran's symptoms of the pain, 
fatigability, stiffness and lack of motion were related to 
the L1 fracture with significant degenerative changes at that 
level.  The other degenerative changes of the lumbar spine 
were believed to be primarily associated with the arthritic 
changes seen with aging and not connected to the L1 fracture.  
It was the examiner's opinion that the arthritis at the L1 
level, involving the anterior bridging between L1-2 and T12-
L1, was caused by and chronically worsened by the residuals 
of the lumbar vertebra fracture at L1.  

The reports of July 1999 VA neurology examination and 
September 1999 addendum thereto reflects that it was the 
examiner's belief that the veteran's service-connected lumbar 
vertebral fracture may have hastened the degenerative disease 
of the lumbar spine but there was no way of determining this 
for certain.  

For secondary service connection to be granted, it must be 
shown that the disability for which the claim is made is 
proximately due to or the result of service-connected disease 
or injury or that service-connected disease or injury has 
chronically worsened the disability for which service 
connection is sought.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

As noted above, service connection has been established for 
residuals of a fracture of a lumbar vertebra and the record 
does not indicate that service connection for residuals of a 
fracture of a lumbar vertebra has ever been severed.  There 
is competent medical evidence indicating that arthritis of 
the lumbar spine, located in the L1-2 and T12-1 area was 
caused by and chronically worsened by the residuals of the 
lumbar vertebra fracture and there is competent medical 
evidence indicating that the residuals of the lumbar 
vertebral fracture may have hastened the progression of the 
degenerative disease of the lumbar spine.  There is also 
competent medical evidence indicating that the degenerative 
changes of the lumbar spine, separate from the degenerative 
changes at L1-2 and T12-L1, are unrelated to residuals of a 
fracture of a lumbar vertebra.  In weighing this evidence, 
the Board concludes that there is an equipoise in the 
evidence that is both for and against the veteran's claim 
that arthritis of the lumbar spine is related to his service-
connected residuals of lumbar vertebra fracture.  In arriving 
at this conclusion the Board has carefully considered the 
explanation provided indicating that the currently identified 
residuals of a fracture of L1 relate to the same fractured 
vertebra that was identified in the 1940's, at the time 
service connection for residuals of a vertebra fracture was 
initially established.  Therefore, in resolving all doubt in 
the veteran's behalf, service connection for arthritis of the 
lumbar spine is warranted.  


II.  Increased Rating

In accordance with 38 C.F.R. §§  4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.   
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

The veteran's service-connected residuals of a fracture of a 
lumbar vertebra with arthritis of the lumbar spine have been 
evaluated under the provisions of Diagnostic Code 5294 of the 
Rating Schedule.  Diagnostic Code 5294 does not provide a 
percentage evaluation for sacroiliac injury and weakness.  
Diagnostic Code 5295 provides that 10 percent may be added 
for demonstrable deformity of a vertebral body.  Diagnostic 
Code 5289 provides that a 50 percent evaluation will be 
assigned for unfavorable ankylosis of the lumbar spine.  
Diagnostic Code 5292 provides that a 40 percent evaluation 
will be assigned for severe limitation of motion of the 
lumbar spine.  Diagnostic Code 5293 provides that a 
40 percent evaluation will be assigned for intervertebral 
disc syndrome where there are severe recurring attacks with 
intermittent relief.  A 60 percent evaluation will be 
assigned for intervertebral disc syndrome that is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief.  

The report of a November 1995 VA orthopedic examination 
reflects that the veteran complained of chronic low back pain 
that was augmented with prolonged sitting, exertion, and 
walking.  On examination forward flexion was accomplished to 
30 degrees, backward extension was to 10 degrees, right and 
left flexion and rotation were accomplished to 10 degrees 
with pain.  Neurologic examination indicated that deep tendon 
reflexes were intact and physiologic.  Musculature of the 
back was normal and there were no fixed deformities or 
postural abnormalities.  There was objective evidence of pain 
on motion.  Neurologic examination was normal.  There was 
chronic anterior wedge compression deformity of L1 and 
degenerative changes of the lumbar spine.  

The report of May 1997 VA orthopedic examination and August 
1997 addendum thereto reflects that the veteran's spine was 
flexed in 20- degree flexion.  Forward flexion was 
accomplished to 72 degrees and extension was to 6 degrees 
with pain.  Left and right lateroflexion and left rotation 
were all to 16 degrees and right rotation was to 14 degrees 
with pain at all extreme ranges of motion.  There was 
tenderness in the entire lumbar spine.  The diagnosis 
included degenerative joint disease of the lumbar spine and 
the examiner indicated that 100 percent of the veteran's back 
pain would be caused by his degenerative joint disease of the 
lumbar spine.  

The reports of June and July VA orthopedic and neurology 
examinations and September 1999 neurology addendum reflect 
that the veteran's range of motion of the low back was 
accomplished to 60 degrees in forward flexion, 5 degrees in 
extension, and left and right lateral bending and rotation 
were to 20 degrees.  There was pain during all motion.  There 
was no evidence of muscle spasm or weakness and no definite 
motor or sensory deficit noted.  X-rays revealed significant 
degenerative joint disease associated with the old 
compression fracture at L1 and it was indicated that the 
veteran appeared to have very significant low back pain.  
There was no evidence of nerve root impingement.  

With consideration that competent medical evidence indicates 
that the veteran has very limited range of motion with pain 
on all motion, the Board concludes that symptoms associated 
with his service-connected low back disability more nearly 
approximate the criteria for severe limitation of motion of 
the lumbar spine, warranting a 40 percent evaluation.  
However, neurological evaluations have not indicated that the 
veteran has intervertebral disc syndrome or that his symptoms 
would more nearly approximate pronounced intervertebral disc 
syndrome.  The record does not indicate that he has muscle 
spasm or other neurological findings that would approximate a 
higher evaluation under Diagnostic Code 5293.  Rather, the 
evidence indicates that he does not have muscle spasm or 
neurological findings that would approximate the symptoms of 
pronounced intervertebral disc syndrome.  Therefore, a 
preponderance of the evidence is against a greater evaluation 
than 40 percent under Diagnostic Code 5293.  With 
consideration that competent medical evidence has indicated 
that the vertebral deformity at L1 is, in fact, the one that 
existed in the 1940's, and currently exists today, the Board 
concludes that an additional 10 percent should be added for 
demonstrable deformity under Diagnostic Code 5285.  
Therefore, a 50 percent evaluation is warranted, but, based 
upon the above analysis, a preponderance of the evidence is 
against an evaluation greater than the 50 percent granted 
herein.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 have been 
considered in arriving at the determination to grant the 
veteran the 40 percent evaluation by considering demonstrable 
pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000), only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
of "exceptional or unusual" circumstances indicating that the 
Rating Schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
Rating Schedule, noting that marked interference with 
employment has not been demonstrated nor has frequent 
hospitalization been shown.  


ORDER

Service connection for arthritis of the lumbar spine is 
granted.  

An increased rating of 50 percent for residuals of a fracture 
of a lumbar vertebra with arthritis of the lumbar spine is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals







